Citation Nr: 1536586	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected right shoulder disability.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected right shoulder disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1965 and from July 1965 to July 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2014 rating decisions by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in January 2012 and April 2013 when it was remanded for additional development.  In a June 2014 decision, the Board denied entitlement to higher increased ratings for a right shoulder disability and entitlement to a TDIU rating.  

The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 Joint Motion for Partial Remand, the Court vacated the Board's decision with respect to the denial of entitlement to a TDIU rating, and remanded the matter to the Board for further action.  To the extent the June 2014 Board decision denied entitlement to increased ratings for a right shoulder disability, the Court did not disturb that decision, and those matters will not be addressed further herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A May 2014 rating decision denied the Veteran's claims of service connection for a cervical spine disability and GERD, secondary to his service-connected right shoulder disability.  In November 2014 correspondence, the Veteran filed a notice of disagreement regarding these matters.  The AOJ has not yet issued the Veteran a statement of the case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Finally, because the Veteran's TDIU claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a SOC addressing the claims of entitlement to service connection for a cervical spine disability and GERD.  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for these claims expires.  If he submits a timely Substantive Appeal, then return the claim(s) to the Board for further appellate consideration.  

2. Then readjudicate the issues on appeal (to include entitlement to a TDIU rating).  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




